Citation Nr: 1029844	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  08-13 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Marion, Indiana


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
incurred from March 20, 2006, to March 21, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant, Wife


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service (according to an April 2007 
statement of the case) from January 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 decision (according to the April 
2007 statement of the case) of the Department of Veterans Affairs 
(VA) Medical Center (VAMC) in Marion, Indiana, that denied 
payment or reimbursement of medical expenses incurred from March 
18, 2006, to March 21, 2006.  In an August 2006 reconsideration 
decision, the VAMC granted reimbursement of medical expenses 
incurred on March 18, 2006.  In a November 2006 reconsideration 
decision, the VAMC granted reimbursement of medical expenses 
incurred on March 19, 2006.  

In May 2010, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that hearing 
is of record.  In the May 2010 hearing, the appellant raised the 
issue of a claim for reimbursement for unauthorized medical 
expenses incurred in March 2005.

The issue of entitlement to reimbursement for unauthorized 
medical expenses incurred in March 2005 has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The appellant was admitted to a medical facility on March 18, 
2006, and was treated for lethargy and hypotension.

2.  The nearest VAMC to the appellant's home is approximately 100 
miles away, and it was reasonable and prudent for the appellant 
to expect that to attempt to travel such a distance would be 
hazardous to his life or health. 

3.  The medical facility made several attempts to contact a VA 
facility on March 20, 2006, to arrange a transfer to the facility 
once the appellant was stable.

4.  The VAMC accepted the transfer on the morning of March 21, 
2006, and the appellant was immediately transferred to VAMC.   

CONCLUSION OF LAW

The criteria for payment or reimbursement for the costs of 
unauthorized private medical treatment incurred on March 20, 
2006, and March 21, 2006 are met.  38 U.S.C.A. §§ 1725, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 17.1000-17.1008 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

The appellant's claim has been granted, as discussed below.  As 
such, the Board finds that any error related to the VCAA on that 
claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).

II.  Reimbursement of Medical Expenses

a. Applicable Law
  
Congress has authorized the reimbursement of costs for 
unauthorized emergency medical treatment under two statutory 
provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 (West 
2002).

38 U.S.C.A. § 1728(a)

Section 1728(a), Title 38, United States Code, provides that VA 
may pay or reimburse Veterans for medical expenses incurred in 
non-VA facilities where: (1) such care or services were rendered 
in a medical emergency of such nature that delay would have been 
hazardous to life or health; (2) such care or services were 
rendered to a Veteran in need thereof (A) for an adjudicated 
service-connected disability, (B) for a non service-connected 
disability associated with and held to be aggravating a service-
connected disability, (C) for any disability of a Veteran who has 
a total disability permanent in nature from a service-connected 
disability; and (3) Department or other Federal facilities were 
not feasibly available, and an attempt to use them beforehand 
would not have been reasonable, sound, wise, or practical.  38 
C.F.R. § 17.120.  All three of these statutory requirements must 
be met before payment may be authorized.  Hayes v. Brown, 6 Vet. 
App. 66, 68 (1993).  With respect to whether or not an emergency 
existed, 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 do not provide 
a definition of when an emergency exists.  An emergency has been 
noted to be 'a sudden, generally unexpected occurrence or set of 
circumstances demanding immediate action.'  Hennessey v. Brown, 7 
Vet. App. 143, 147 (1994) (citing Webster's New World Dictionary, 
Third College Edition 444 (1988)).

38 U.S.C.A. § 1725, Veterans Millennium Health Care and Benefits 
Act

The Veterans Millennium Health Care and Benefits Act, which 
became effective in May 2000, provides general authority for 
reimbursement for the reasonable value of emergency treatment 
furnished in a non-Department facility to those Veterans who are 
active Department health-care participants who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728. See 38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1000- 17.1008 (2009).

To be eligible for reimbursement under this authority the Veteran 
has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such nature that a 
prudent layperson would have reasonably expected that delay in 
seeking medical attention would have been hazardous to life or 
health (this standard would be met if there were an emergency 
medical condition manifesting itself by acute symptoms of 
sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions could be met by evidence establishing that a 
Veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the Veteran 
could not have been safely transferred to a VA or other Federal 
facility (the medical emergency lasts only until the time the 
Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for the treatment;

(g) The Veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the Veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the Veteran or provider to comply with 
the provisions of that health-plan contract, e.g. failure to 
submit a bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the Veteran or provider against a third 
party for payment of such treatment; and the Veteran has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the Veteran's liability to the provider.

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 
1728 for the emergency treatment provided (38 U.S.C. 1728 
authorizes VA payment or reimbursement for emergency treatment to 
a limited group of Veterans, primarily those who receive 
emergency treatment for a service-connected disability).

b. Analysis

The appellant is seeking reimbursement for treatment he received 
on March 20, 2006, and March 21, 2006, from a private medical 
facility, Memorial Hospital, for which he did not have prior VA 
authorization to receive.  He was transferred to a VAMC on March 
21, 2006.  

A March 18, 2006, emergency room physician report reflects that 
the appellant was treated for lethargy and hypotension, which 
left him initially unable to speak.  

The Veteran is noted to be service-connected for PTSD rated 70 
percent disabling, diabetes rated 20 percent disabling, and back 
muscle impairment rated 10 percent disabling.  He has been deemed 
to be unemployable.  The appellant testified at the May 2010 
Travel Board hearing that he has a 100 percent disability 
evaluation based on individual unemployability due to service-
connected disabilities (TDIU).  

As noted above, a Veteran may be eligible for reimbursement under 
38 U.S.C.A. § 1728 (West 2002), including based on having a total 
disability permanent in nature from a service-connected 
disability.  As TDIU is not a total disability permanent in 
nature, he is not eligible for reimbursement based on his 100 
percent evaluation for TDIU.  A March 2006 discharge summary from 
the VAMC where the appellant was transferred indicated that the 
appellant was diagnosed with "lethargy and mental status 
changes, possibly secondary to medications."  The reported 
diagnoses also included nonservice-connected bipolar disorder.  
The appellant is service-connected for posttraumatic stress 
disorder (PTSD) with an evaluation of 70 percent.  However, there 
is no indication the appellant's lethargy and mental status 
change was due to medication for treatment of PTSD, or that 
medication utilized for treatment of a nonservice-connected 
psychiatric disability aggravated his service-connected PTSD.  
Consequently, the Board finds 38 U.S.C.A. § 1728 is not 
applicable to the appellant's claim.  

Under the Veterans Millenium Health Care and Benefits Act, the VA 
may reimburse the appellant for the reasonable value of emergency 
treatment at a non-VA facility.  See 38 U.S.C.A. § 1725.  As 
noted above, the appellant has been reimbursed for services 
rendered from March 18 to March 19, 2006.  The August 2006 
reconsideration indicates the appellant is an active VA health-
care participant who was seen by a VA clinician within the last 
24 months, and that the appellant had no other insurance, 
including Medicare and Medicaid.  The April 2007 statement of the 
case reflects that the appellant was not eligible for Medicaid 
during the hospitalization.  

 "Emergency treatment" is defined in 38 U.S.C.A. § 1725(f)(1) 
as medical care or services furnished (A) when VA or other 
Federal facilities are not feasibly available and an attempt to 
use them beforehand would not be reasonable; (B) when such care 
or services are rendered in a medical emergency of such nature 
that a prudent lay person reasonably expects that delay in 
seeking immediate medical attention would be hazardous to life or 
health; and (C) until (i) such time as the Veteran can be 
transferred safely to a VA facility and such facility is capable 
of accepting such transfer, or (ii) such time as a VA facility or 
other Federal facility accepts such transfer if (I) at the time 
the Veteran could have been transported to a VA facility or other 
Federal facility, no VA or other Federal facility agreed to 
accept such transfer; and (II) the non-VA facility made and 
documented reasonable attempts to transfer the Veteran to a VA 
facility.  

A March 18, 2006, emergency room report from Memorial Hospital 
indicates that the appellant was brought to the emergency room 
after he was found laying slumped over in his truck.  He had one 
episode of nausea and vomiting.  He complained of being 
lightheaded and seemed confused on and off for the last 24 hours.  
He was initially unable to speak at all due to his lethargy and 
hypotension.

The April 2007 statement of the case indicated that the 
appellant's claim for reimbursement for treatment from March 20 
to March 21, 2006, was denied because he was stabilized after one 
day of treatment, and therefore could have feasibly been 
transferred to a VAMC at that time.  The statement of the case 
reflects that the appellant's treatment was for a medical 
emergency.  Additionally, in the May 2010 hearing, the appellant 
stated that the nearest VAMC was approximately 100 miles away and 
his wife noted that it was a two hour drive to the nearest VAMC.  
See May 2010 Hearing Transcript, at page 20.  Thus, the evidence 
shows that a VA facility was not feasibly available when the 
appellant was admitted to Memorial Hospital and that the 
appellant was treated for a medical emergency.  The appellant was 
unable to speak and lethargic when he was admitted to Memorial 
Hospital.  As the nearest VAMC was a two hour drive away, it 
would not have been prudent to delay medical treatment for the 
two hours it would take for the appellant to get to a VA 
facility.  Therefore, the remaining issue is whether the 
appellant could have feasibly been transferred to a VAMC on March 
20 to March 21, 2006.  

A progress note from March 20, 2006, recorded at 9:00 am, 
indicated that the appellant had no new complaints or problems.  
Another March 20, 2006, progress note indicated that he needed a 
colonoscopy, which he wished to have done at VA.  The progress 
note stated that the appellant was to be transferred to VA when 
stable, indicating that the appellant was not stable to be 
transferred on March 20, 2006.

Another March 20, 2006, progress note, indicated that there were 
numerous questions remaining unanswered about the etiology of the 
appellant's condition.   The note stated that the appellant 
preferred that medical tests be performed at a VA facility, and 
that they would begin the process of transfer to the VA Hospital.  
A March 20, 2006, progress note recorded at 1:53 pm, documented 
Memorial Hospital's inquiries concerning the possible transfer of 
the appellant to the VAMC.  The note indicated the Memorial 
Hospital employee was referred to several different VA employees 
while attempting to arrange the transfer.  The note also 
reflected that the appellant and his wife were very concerned 
about finances, and wanted to transfer to VA.  A March 20, 2006, 
progress note recorded at 5:10 pm, noted that the Hospital had 
difficulty contacting VA to arrange the transfer.  The record 
noted that the Hospital would continue to work on the transfer to 
VA.  

A March 21, 2006, progress note stated that a Memorial Hospital 
physician spoke to a VAMC physician who accepted the transfer of 
the appellant the morning of March 21, 2006.  The note indicated 
the appellant was stable for transport.  A March 21, 2006, 
progress note recorded at 11:03 am stated that the plan was to 
transfer the appellant to the VAMC as soon as possible in the 
morning after arrangements were made for transfer at 10:30 am.  

A March 2006 VA treatment record indicated the appellant was 
discharged from VAMC on March 21, 2006.  The record noted that 
the appellant left VAMC against medical advice.  However, at the 
time of discharge he was in stable condition.  

The Board finds that the appellant could not have been 
transferred to a VA facility prior to the morning of March 21, 
2006.  The appellant's progress notes from March 20, 2006, stated 
that he would be transferred to a VA facility once he was stable, 
indicating that he was not stable on the morning of March 20, 
2006.  The March 20, 2006, progress notes also included a 
detailed description of the attempts made to contact the VA 
facility to arrange a transfer.  The progress notes indicated 
that the VAMC did not accept transfer of the appellant until the 
morning of March 21, 2006, and the appellant was then promptly 
transferred to the VAMC.  38 U.S.C.A. § 1725(f)(ii) provides that 
a medical emergency lasts until such time as a VA facility 
accepts transfer if at the time the appellant could have been 
transferred safely, no VA facility agreed to accept such 
transfer, and the non-VA facility made and documented reasonable 
attempts to transfer the appellant to a VA facility.  Memorial 
Hospital made several documented attempts to contact the VAMC to 
transfer the appellant on March 20, 2006.  The VAMC did not 
accept transfer of the appellant until the morning of March 21, 
2006, and he was transferred to VAMC shortly thereafter.  
Consequently, the Board finds that the appellant is entitled to 
reimbursement of unauthorized medical expenses incurred on March 
20, 2006, to March 21, 2006 under the criteria of 38 U.S.C.A. 
§ 1725.  




ORDER

Entitlement to reimbursement of unauthorized medical expenses 
incurred on March 20, 2006, to March 21, 2006, is granted.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


